UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1227



In Re:   DANIEL WATLINGTON,

                Petitioner.




     On Petition for Writ of Mandamus.      (5:05-cr-00004-F-1)


Submitted:   April 15, 2009                 Decided:   April 28, 2009


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Daniel Watlington, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Daniel Watlington petitions for a writ of mandamus in

which he seeks an order remanding the assets in the Pallie Trust

to the stated trust beneficiary.           We conclude that Watlington is

not entitled to mandamus relief.

           Mandamus relief is available only when the petitioner

has a “clear right to the relief sought.”           In re First Fed. Sav.

& Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).                      Further,

mandamus   is    a     drastic   remedy     reserved     for     extraordinary

circumstances.       Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

“[M]andamus may not be used as a substitute for appeal.”                  In re

United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

           The relief sought by Watlington is not available by

way of mandamus.        The proper avenue for Watlington to contest

the district court’s decision allowing the government to use the

trust   funds    for    restitution   is    a   direct    appeal,     a   route

Watlington has already pursued without success.                Accordingly, we

deny leave to proceed in forma pauperis and deny the petition

for writ of mandamus.

           We dispense with oral argument because the facts and

legal   contentions     are   adequately    presented    in     the   materials




                                      2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                            PETITION DENIED




                                    3